DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, multiple Japanese references (numbers 9-11 on the filed IDS foreign document list) are believed to be submitted in error as there is no relevance to the instantly filed application, and have therefore been struck and not considered.
Double Patenting
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 22 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 11,353,037. This is a statutory double patenting rejection. There are extremely small word differences, such as the instant application stating “the at least one sealing device configured to be forced radially outward with respect to a central axis to seal the at least one gap” compared with patent ‘037 stating “…and be forced radially outward with respect to the central axis to seal the at least one gap”, but the claimed subject matter is the same. Claim 16 of the instant application includes the same subject matter as claim 1 of ‘037, except the instant claim 16 defines the “at least one spring projection projecting bent out from the at least one main holding body” and claim 1 defines “the at least one sealing device holding device has at least one holding projection bent out from the at least one main holding body”. However, claim 18 of the instant application then defines the same holding projection limitations, and claim 22 includes the “bent out” limitation. ‘037 further includes the same limitations in claim 7 which is directed to the at least one spring projection, and then claim 10 finally includes the “at least one spring projection is bent out from the at least one main holding body”. 
Therefore, claim 22 of the instant application and claim 10 of U.S. Patent No. 11,353,037 are the same inventions.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21 and 23-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-18 of U.S. Patent No. 11,353,037. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap with substantially the same claimed subject matter, the order of the limitations is just switched around whereby claim 16 of the instant application is directed to the spring projections and claim 1 of ‘037 is directed to the holding device, and then the dependent claims are word for word the same.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites limitations already recited in claim 16, and it’s therefore not clear if this limitation references a new recitation, or not.
Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 recites the at least one spring projection is bent out from the at least one main holding body, but this limitation is already recited in claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 24-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Obert (DE2244933) in view of JP 57-103397U, hereinafter referenced as “JP”, and further in view of Pomfret (US 4323253).
Regarding claims 16, 25, 27, and 30;
Obert discloses a side channel compressor for compressing a gas (Figures 1-5), the compressor comprising: a housing (2); at least one impeller (1) arranged in the housing and configured to be driven in rotation about a central axis; and at least one seal assembly (6, 7, 9, 10, 12 from various embodiments) arranged in the housing and including at least one sealing device (7) configured to seal at least one gap (see Figures) between the housing and the at least one impeller, the at least one sealing device configured to be forced radially outward with respect to a central axis to seal the at least one gap (Figure 5 utilizes a clamp 12 that pushes the seal radially outward, as an example; alternative embodiments similarly force the seal radially outward), and at least one sealing-device-holding device (12) configured to hold the at least one sealing device in an axially secured fashion with respect to the central axis, and which includes at least one main holding body.
Obert fails to teach wherein the at least one sealing-device-holding device has at least one spring projection bent out from the at least one main holding body, the at least one spring projection projecting radially with respect to the central axis from the at least one main holding body and supported in relation to the housing, forcing the at least one sealing device radially outward with respect to the central axis.
Obert further teaches “Instead of using clamping screws, the band can also be fixed by means of an adhesive and sealing compound 13 (FIG. 4) or by a corrugated and thus resilient band inserted into the annular groove”. JP discloses a side channel compressor for compressing a gas (Figure 1), the compressor comprising: a housing (2); at least one impeller (1) arranged in the housing and configured to be driven in rotation about a central axis; and at least one seal assembly (22, 23) arranged in the housing and including at least one sealing device (22) configured to seal at least one gap (g) between the housing and the at least one impeller, the at least one sealing device configured to be forced radially outward with respect to a central axis to seal the at least one gap (biased through wave spring/“sealing device holding device”) through the utilization of a wave spring (Figures 2-3). Pomfret teaches that the utilization of biasing elements/holding devices in seals that corrugated wave springs (Figure 10) and springs with at least one spring projection bent out from the holding body (Figures 4-5 and 7) are known equivalents in the art.
Because Obert discloses the utilization of a seal in a side channel compressor whereby the seal is urged in a radially outward direction through the utilization of “clamps”, and because Obert and JP teach the utilization of a corrugated spring in such side channel compressors, and Pomfret teaches that it is known to bias annular seals through the utilization of wave springs and springs with at least one spring projection bent out from the at least one main holding body, it therefore would have been obvious to one of ordinary skill in the art to modify the side channel compressor of Obert such that the at least one sealing-device-holding device has at least one spring projection bent out from the at least one main holding body, the at least one spring projection projecting radially with respect to the central axis from the at least one main holding body and supported in relation to the housing, forcing the at least one sealing device radially outward with respect to the central axis as taught by JP and Pomfret for the purposes of securing the sealing element within the groove and reducing leakage between the casing and impeller.
	Regarding claims 17, 24, and 31, Obert in view of JP and Pomfret teaches the side channel compressor according to claim 16 above. Obert as modified further teaches the at least one sealing-device-holding device and the at least one sealing device are axially immovable, in the mounted state, in relation to one another with respect to the central axis (Obert utilizes the sealing device holding device to keep the seal in position and as modified the annular spring with at least one spring projection maintains the seal in place).
	Regarding claims 28-29, Obert in view of JP and Pomfret teaches the side channel compressor according to claim 16 above. Obert as modified by JP and Pomfret further teaches the at least one spring projection is arranged in a spaced-apart fashion on the edge of the at least one main holding body (see Pomfret, projections are spaced apart) and the sealing device holding device is embodied in one part.
Claims 18-23 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Obert (DE2244933) in view of JP 57-103397U, hereinafter referenced as “JP” and Pomfret (US 4323253), and further in view of Stecher (US 4145060).
Obert in view of JP and Pomfret teaches the side channel compressor and seal assembly according to claims 16 and 30 above.
Obert fails to teach the at least one sealing-device-holding device has at least one holding projection which projects radially with respect to the central axis from the at least one main holding body and engages in a holding fashion on the at least one sealing device, the at least one holding projection engages laterally on the outside of the at least one sealing device, the at least one holding projection projects radially outward with respect to the central axis from the at least one main holding body, the at least one holding projection arranged on the edge of the at least one main holding body, the at least one holding projection is bent out from the at least one main holding body.
Stecher teaches an annular sealing device with a seal (11) that is positioned with a spring holding device with a plurality of embodiments showing different types of spring holding devices (Figures 1-4), the least one sealing-device-holding device has at least one holding projection (14, 25, 34, 64) and engages in a holding fashion on the at least one sealing device (8, 15, 20), the at least one holding projection engages laterally on the outside of the at least one sealing device, the at least one holding projection arranged on the edge of the at least one main holding body (see Figures, holding device positioned on the lateral edge of the holding device and the sealing element), the at least one holding projection is bent out from the at least one main holding body (see Figures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing-device-holding-device of modified Obert such that the at least one sealing-device-holding device has at least one holding projection which projects radially with respect to the central axis from the at least one main holding body and engages in a holding fashion on the at least one sealing device, the at least one holding projection engages laterally on the outside of the at least one sealing device, the at least one holding projection arranged on the edge of the at least one main holding body, the at least one holding projection is bent out from the at least one main holding body as taught by Stecher for the purposes of holding and supporting the sealing body with respect to the sealing-device-holding device within the groove. As the seal of the modified Obert is positioned radially above sealing-device-holding device, the holding projection projects radially with respect to the central axis from the at least one main holding body. The at least one holding projection and the at least one spring projection project radially in opposite directions (see the Figures of Stecher whereby the spring tabs/projections are opposite to the holding projection).
	Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Obert (DE2244933) in view of JP 57-103397U, hereinafter referenced as “JP” and Pomfret (US 4323253), and further in view of Zahodiakin (US 2111258).
	Obert in view of JP and Pomfret teaches the side channel compressor according to claim 16 above.
	Obert as modified fails to teach the at least one spring projection projects radially inward with respect to the central axis.
	Zahodiakin teaches an annular sealing element with a plurality of spring projections/tabs (11, 17) which bias a sealing element (Figures 4 and 8). The plurality of spring projections/tabs can be positioned such that they project in the same direction as biasing the sealing element (as in Figure 4), or alternatively can be positioned such that they project in the opposite direction and toward the groove floor (Figure 8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring projections of the modified Obert such that the at least one spring projection projects radially inward with respect to the central axis as taught by Zahodiakin as none but the expected result of biasing the sealing element is achieved, thereby reducing leakage between the impeller and casing; Zahodiakin shows that the direction of the spring tabs can be adjusted to project out, or project in to achieve the same results.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745